Exhibit 10.32

NONCOMPETE AND TRANSITION AGREEMENT

THIS NONCOMPETE AND TRANSITION AGREEMENT (“Agreement”) is between Lois Quam
(“Executive”) and United HealthCare Services, Inc. (“UNH”).

WHEREAS, Executive voluntarily resigned her employment with UNH effective
September 15, 2007 (“Resignation Date”).

WHEREAS, UNH believes it is in the best interests of the Company to obtain
non-compete and non-solicitation agreements from Executive for a duration that
is longer than the noncompete agreement currently applicable to Executive.

NOW THEREFORE, the parties agree as follows:

1. Non-Compete. Executive agrees, for 24 months following her Resignation Date,
not to engage or participate, directly or indirectly, for Executive or for any
other person or entity, as agent, employee, officer, director, consultant,
owner, principal, partner or shareholder, or in any other individual or
representative capacity, in, or in any way render services or assistance to, any
business that competes, directly or indirectly, with any UnitedHealth Group
product or service that Executive participated in, engaged in, or had
Confidential Information (as defined in Executive’s employment agreement) during
Executive’s employment; provided, however, that this Section 1 will not prevent
Executive from being employed by, or working as a consultant to, or serving on
the board of, or being an owner or an investor in, a private equity firm. UNH
agrees that Executive’s position as Managing Director, Alternative Investments
at Piper Jaffray does not violate this provision. If, in the future, within the
24-month noncompetition period, Executive wishes to change her role in the
health care industry, Executive will consult in advance with UNH to determine
whether UNH reasonably believes such a changed role violates this provision.
Executive agrees that UNH is required to pay the compensation described in
Section 4 only so long as Executive remains in compliance with her obligations
under Sections 1 and 2.

2. Non-Solicitation. Executive agrees, for 24 months following her Resignation
Date, Executive shall not (1) recruit or solicit any UnitedHealth Group employee
or consultant or (2) directly or indirectly solicit, divert, or take away, or
attempt to solicit, divert, or take away, any person or entity who was a
UnitedHealth Group provider or customer within 12 months of the Resignation Date
and with whom Executive had contact to further UnitedHealth Group’s business or
for whom Executive performed services or supervised the provision of services
during Executive’s employment.

3. Confidential Information. Executive has received access to and provided with
sensitive, confidential, proprietary and trade secret information (“Confidential
Information”) during the course of Executive’s employment. Examples of
Confidential Information include: inventions; new product or marketing plans;
business strategies and plans; merger and acquisition targets; financial and
pricing information; computer programs, source codes, models and databases;
analytical models; customer lists and information; and supplier and vendor lists
and information. Executive agrees not to disclose or use Confidential
Information after Executive’s employment with UNH, except as UNH may consent in
writing. This section 3 does not restrict use or disclosure of publicly
available information or information: (i) that Executive obtained from a source
other than UNH before becoming employed by UNH or (ii) that Executive received
from a source outside UNH without an obligation of confidentiality.



--------------------------------------------------------------------------------

4. Consideration. In consideration of Executive’s commitments under this
Agreement, including the noncompetition and non-solicitation obligations under
Sections 1, 2 and 3 of this Agreement, UNH will pay Executive a lump sum of
$1,762,000. Because Executive is considered a “key employee” for purposes of
Section 409A of the Internal Revenue Code, this payment will not be made until
six months following the Resignation Date.

All amounts paid under this Section 4 will be paid to Executive less tax
withholdings and deductions. The amounts paid to Executive under this Section 4
do not constitute severance compensation and therefore will not extend the
vesting or exercise periods for Executive’s stock options and stock appreciation
rights awards. Those awards are governed by their respective certificates and
the applicable plan documents, and this Agreement does not supersede or modify
in any manner those certificates and plan documents.

5. Non-Disparagement. Each party agrees not to criticize, make any negative
comments or otherwise disparage the other party or those associated with UNH,
whether orally, in writing or otherwise, directly or by implication, to any
person or entity, including UNH customers and agents.

6. Release. In consideration for the payments and commitments UNH has made in
this Agreement, Executive releases the following parties from all claims she may
have, known or unknown, against them:

 

  •  

UNH;

 

  •  

UNH’s parent, subsidiary and affiliated companies;

 

  •  

UNH’s predecessors; and

 

  •  

All of the above companies’ agents, directors, officers, employees,
representatives, shareholders, successors and assigns.

Executive’s release of claims includes all claims related to her employment with
UNH or her resignation of employment. For example, Executive’s release includes
claims based on:

 

  •  

Any federal statute, including: the False Claims Act (including any right to
share in any recovery by the United States government); Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1866; the Civil Rights Act of 1874;
the Age Discrimination in Employment Act (ADEA); the Equal Pay Act; the
Americans with Disabilities Act; the Employee Retirement Income Security Act of
1974; and the National Labor Relations Act;

 

  •  

Any state statute, including discrimination and whistleblower statutes;

 

  •  

Any ordinance;

 

  •  

Any express or implied contract, including the Employment Agreement dated
October 16, 1998 between UNH and Executive;

 

  •  

Any tort, such as defamation, misrepresentation, infliction of emotional
distress, or fraud;

 

  •  

Negligence; or

 

  •  

Any other legal theory.

Executive’s release also waives her right to begin or continue any complaint
under UNH’s Internal Dispute Resolution (IDR) policy.

Executive’s release does not: (i) affect her right to obtain any vested and
nonforfeitable balance in her accounts under any retirement plan; (ii) preclude
her from exercising any conversion or

 

2



--------------------------------------------------------------------------------

continuation coverage rights she may have under UNH’s welfare benefit plans; or
(iii) waive her right to file an administrative charge with or participate in an
administrative proceeding conducted by any governmental agency concerning her
employment, although Executive’s release does waive any right to receive any
individual remedy, including monetary damages, in connection with any charge.

7. Cooperation and Assistance. Executive agrees that Executive will cooperate
(i) with UNH and its affiliates in the defense of any legal claim involving any
matter that arose during her employment with UNH, and (ii) with all government
authorities on matters pertaining to any investigation, litigation or
administrative proceeding concerning UNH or its affiliates. UNH will reimburse
Executive for any reasonable travel and out-of-pocket expenses incurred by
Executive in providing such cooperation. UNH will also pay Executive a per diem
stipend for time spent in providing such cooperation, including but not limited
to preparation, travel, and attendance at any proceedings covered by this
paragraph. The per diem stipend will be calculated using the Executive’s base
salary at the time she left employment.

8. Stock Options, Restricted Stock Units, Stock Appreciation Rights. Nothing in
this Agreement is intended to or does supersede or otherwise affect the terms of
any agreement or certificate relating to an award of stock options, restricted
stock units or stock appreciation rights. Executive’s rights and obligations
under any such agreement or certificate, including but not limited to any
Restrictive Covenants, remain in full force and effect according to their terms.

9. Indemnification. UNH will defend and indemnify Executive in accordance with
Minnesota statute Section 302A.521 and any other applicable law. UNH agrees that
this obligation includes payment of attorneys’ fees related to stock
option-related investigations and litigation.

10. Judicial Modification and Severability. If any of this Agreement’s
provisions is determined to be unenforceable, the parties agree that such
provision should be modified so that it is enforceable or, if modification is
not possible, that it should be severed, and the enforceability of the remaining
provisions will not be affected by such modification or severance.

11. Governing Law. This Agreement is governed by Minnesota law without regard to
its conflicts of laws provisions.

12. Entire Agreement. This Agreement and any other documents referenced in it
are the entire agreement between the parties regarding Executive’s employment
resignation. To the extent that there is any conflict between the terms of this
Agreement and Executive’s employment agreement, the terms of this Agreement
shall apply. This Agreement may only be changed by a written amendment signed by
both parties.

 

November 1, 2007  

/s/ Lois Quam

Date   Lois Quam   UNITED HEALTHCARE SERVICES, INC. November 8, 2007  

/s/ Thomas L. Strickland

Date   By:   Thomas L. Strickland   Title:   Executive Vice President and Chief
Legal Officer

 

3